DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 5/31/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It appears that a copy of Foreign Reference, WO 2009000673 (no. 121 in the list of the IDS), was not submitted. Instead, a copy of Foreign Reference, WO 90/00673 has been submitted. The copy of WO 90/00673 should be replaced by a copy of WO 2009000673.

Election/Restrictions
Claims 4, 6-7, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Applicant’s election without traverse of a compound comprising a ligand LA of Formula I, wherein (A1) at least one of RA, RB, or RC is Formula II; (B2) any two of RA do not form a 6 and X7 are not connected, and X1 and X11 are not connected; (D) M represents Ir in the reply filed on 5/3/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8-12, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, Applicant recites “the ligand LA coordinated to a metal M, wherein X1 to X11 are each independently selected from CRA…”
The ligand LA of Formula I has RA, RB, and RC each of which is substituted to different rings. However, X1 through X11 can be CRA. For instance, if all of X1 through X11 are CRA, all the substituents of the three rings of Formula I are assigned to RA.
When any of X3 through X6 is selected CRA, it is unclear whether the substituent of the 6-membered ring comprising X3-X6 is represented by RA or RB. Similarly, When any of X7 through X11 is selected CRA, it is unclear whether the substituent of the 6-membered ring comprising X7-X11 is represented by RA or RC
For the purpose of prosecution, the Examiner interprets that the substituents of the ring comprising X3 through X6 can be assigned to RB or RA, and the substituents of the ring comprising X7 through X11 can be assigned to RC or RA.
Regarding claims 2-3, 5, 8-12, 14-15, and 17-20, claims 2-3, 5, 8-12, 14-15, and 17-20 are rejected due to the dependency from claims 1 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ikemizu et al. (US 2007/0196690 A1, hereafter Ikemizu).
Regarding claims 1-3 and 8-9, Ikemizu discloses a compound having a general structure of Formula (1) ([031]-[038]) and exemplifies a specific compound (Compound (156) in [166]).

    PNG
    media_image1.png
    309
    647
    media_image1.png
    Greyscale

The ligand LA of Compound (156) of Ikemizu has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl or heteroaryl, wherein at least one of RA, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, meeting all the limitations of claim 1.
The compound of Ikemizu (Compound (156)), wherein RA, RB, and RC are independently hydrogen, alkyl (methyl), heteroaryl (pyrrolyl), and combination thereof, meeting all the limitations of claim 2.
The compound of Ikemizu (Compound (156)), wherein at least one of RB is a structure of Formula II, meeting all the limitation of claim 3.
The compound of Ikemizu (Compound (156)), wherein each of X1 to X11 are carbon, meeting all the limitation of claim 8.
The compound of Ikemizu (Compound (156)), wherein X1 and X2 are each carbon, meeting all the limitation of claim 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1).
Regarding claims 10
Ikemizu discloses a compound having a general structure of Formula (4) ([071]-[077]).

    PNG
    media_image2.png
    210
    523
    media_image2.png
    Greyscale

Wherein R3 can be hydrogen or a substituent group; and n3 is 1 to 3 ([074]).
Ikemizu discloses a pyrrolyl group as an example of a substituent group ([138]). 
Ikemizu exemplifies a dimethylpyrrolyl group as a substituent group (Compound (156) in [166]). 
Furthermore, Ikemizu teaches that the Z group of Formula (1) of Ikemizu (corresponding to the phenyl ring substituted with R and R3 of Formula (4)) can be further substituted by a substituent ([135]). Both a C5H11–substituted phenyl group (structure no. 9 in [135]) and a dimethylpyrrolyl group (structure 227 in [135]) are exemplified Z groups.
Ikemizu exemplifies a compound having following structure (fourth compound on page 45; hereafter called “Compound P45-4”).

    PNG
    media_image3.png
    235
    558
    media_image3.png
    Greyscale

The ligand LA of Compound P45-4 of Ikemizu does not comprise Applicant’s Formula II. However, Ikemizu does teach that the C5H11-substituted phenyl ring can further substituted by substituent(s), and Ikemizu does exemplify a dimethylpyrrolyl group as a substituent.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound P45-4 of Ikemizu by substituting dimethylpyrrolyl group(s) to the C5H11-substituted phenyl ring, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both hydrogen and a pyrrolyl group is an exemplified substituent (as R3 of Formula (4)) to the phenyl ring which is substituted to the nitrogen atom of the imidazole ring of Ikemizu’s Formula (4). Substitution of hydrogen with a pyrrolyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image4.png
    260
    742
    media_image4.png
    Greyscale

The ligand LA of Compound taught by Ikemizu (1) has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl, aryl, or A, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, meeting all the limitations of claims 1-3 and 8-9.
The Compound taught by Ikemizu (1), wherein at least one of RA or RB is selected from aryl (phenyl at RB); and one of RC is the Formula II, meeting all the limitations of claim 10.
Regarding claim 11, Compound of Ikemizu (Compound (156) reads on all the features of claims 1-3 and 8-9, as outlined above.
Ikemizu discloses a compound having a general structure of Formula (1) ([031]-[038]) and exemplifies a specific compound (Compound (156) in [166]).

    PNG
    media_image1.png
    309
    647
    media_image1.png
    Greyscale

In Formula (1), Y can be a carbon atom; B can be –C(R01)=C(R02) – ([035]); bidentate ligand represented by X1-L1-X2 is a bidentate ligand ([036]); m1 is an integer of 1 to 3; m2 is an integer of 0 to 2 ([037]).
Ikemizu teaches that R01 and R02
Ikemizu teaches the substituents at R01 and R02 can be substituted with other substituents (last sentence in [138]).
Ikemizu teaches diisopropylphenyl group as Z of Formula (1) (structure no. 13 in [135], hereafter Substituent Z-13), as shown below.

    PNG
    media_image5.png
    182
    344
    media_image5.png
    Greyscale

Ikemizu further teaches the Z group can have substituent(s) ([135]). 
Ikemizu exemplifies bidentate ligand represented by X1-L1-X2 including phenylpyridine, phenylpyrazole, and acetylacetone ([142]).
The ligand LA of Compound of Ikemizu has similar structure of ligand LA33 of claim 11. The only difference between two ligands is the substituent group Z of Ikemizu’s Formula (1) (corresponds to the ring of X7-X11 of Applicant’s Formula I).
However, Ikemizu exemplifies Substituent Z-13 as Z of Ikemizu’s Formula (1) ([135]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound (156) of Ikemizu by substituting the dimethylphenyl group substituted to the N atom of the imidazole with diisopropylphenyl group, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both trimethylphenyl and diisopropylphenyl are known substituents at position Z of Ikemizu’s 
The modification provides the following compound.

    PNG
    media_image6.png
    306
    564
    media_image6.png
    Greyscale

The ligand LA of Compound taught by Ikemizu (2) has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl (isopropyl, iPr) or heteroaryl, wherein at least one of RA, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, meeting all the limitations of claims 1-3 and 8-9.
The Compound taught by Ikemizu (2), wherein the ligand LA has identical structure of ligand LA33 of claim 11, meeting all the limitations of claim 11.
The Compound taught by Ikemizu (2) is homoleptic complex which does not meet the limitation of claim 12; however, the general Formula (1) of Ikemizu allows heteroleptic complex; that is, m1 is an integer of 1 to 3; m2 is an integer of 0 to 2 ([037]).
Furthermore, Ikemizu exemplifies a bidentate ligand represented by X1-L1-X2 of Ikemizu’s Formula (1) being an acetylacetone ligand ([142]) with the ratio of m1 to m2 being 2:1 (at least compounds (9-10) in [166]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound taught by Ikemizu (2) by using the ligand LA of the compound to make a heteroleptic Ir complex with a bidentate ancillary ligand (X1-L1-X2 of Ikemizu’s Formula (1)) of acetylacetone with the stoichiometric ratio (m1 to m2 of Ikemizu’s Formula (1)) of 2:1, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a heteroleptic compound with stoichiometric ratio of 2:1 is within the scope of Formula (1) of Ikemizu and exemplified by Ikemizu. The acetylacetone ligand is a known alternative as the bidentate X1-L1-X2 ligand and exemplified by Ikemizu. Thus, the substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides the following compound.

    PNG
    media_image7.png
    307
    548
    media_image7.png
    Greyscale

The ligand LA of Compound taught by Ikemizu (3) has identical structure of Formula 1, wherein X1 to X11 are each CRA; RA , RB, and RC are independently hydrogen, alkyl (isopropyl, iPr) or heteroaryl, wherein at least one of RA, RB, or RC is Formula II; R1 and R4 are each alkyl (methyl); R2 and R3 are each hydrogen, with the proviso that R1 and R2, and R3 and R4 do not join to form a fused benzene ring; and M is Ir, meeting all the limitations of claims 1-3, 8-9, and 11.
Regarding claim 12, the Compounds taught by Ikemizu (1)-(3) reads on all the features of claim 1, as outlined above.
The Compound taught by Ikemizu (1), wherein the compound has a formula of M(LA)x(LB)y(LC)z wherein x is 2; y is 1; and z is 0; LB is selected 
    PNG
    media_image8.png
    167
    105
    media_image8.png
    Greyscale
, wherein Y1-Y7 are each C; and Ra and Rc
The Compound taught by Ikemizu (3), wherein the compound has a formula of M(LA)x(LB)y(LC)z wherein x is 2; y is 1; and z is 0; LB is selected 
    PNG
    media_image9.png
    103
    101
    media_image9.png
    Greyscale
, wherein Ra and Rc are each alkyl; and Rb is hydrogen.
Regarding claim 14, the Compounds taught by Ikemizu (1) and (3) reads on all the features of claim 12, as outlined above.
The Compound taught by Ikemizu (1), wherein LB is selected 
    PNG
    media_image10.png
    136
    104
    media_image10.png
    Greyscale
.
The Compound taught by Ikemizu (3), wherein LB is selected 
    PNG
    media_image9.png
    103
    101
    media_image9.png
    Greyscale
.
The Compound taught by Ikemizu (1), wherein the compound has a form
Regarding claim 15, the Compounds taught by Ikemizu (2) reads on all the features of claim 11, as outlined above.
The Compound taught by Ikemizu (2), wherein the compound is selected a Compound Ax having the formula Ir(LAi)3; wherein x = i = 33; i is an integer from 1 to 59.

Regarding claims 16-17 and 20, the Compound taught by Ikemizu (2) reads on all the features of claim 1, as outlined above.
Ikemizu does not disclose an organic light emitting device comprising the Compound taught by Ikemizu (2); however, Ikemizu does teach a compound of Formula (1) can be 
Ikemizu exemplifies an organic light emitting device (“organic EL Element 1-1” in [289]-[295]) comprising an anode (ITO), an organic layer (“emission layer”) comprising Compound H4 as a host and Ir-12 as a dopant, and a cathode (Al). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound taught by Ikemizu (2) by substituting the compound with the Ir-12 of the organic EL Element 1-1 of Ikemizu, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Ikemizu discloses that the Compound taught by Ikemizu (2) can be used as the emission layer dopant because the compound is represented by Formula (1) of Ikemizu. Substitution of compounds represented by Formula (1) of Ikemizu would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a compound used for an organic light emitting device.
The modification provides an organic light emitting device comprising an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al), meeting all the limitations of claim 16.
The organic light emitting device of Ikemizu, wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from carbazole (Compound H4 of Ikemizu, see [189]), meeting all the limitations of claim 17
The organic light emitting device taught by Ikemizu, wherein the organic layer material (mixture of Compound H4 of Ikemizu and Compound taught by Ikemizu (2)) is a formulation, because the material is a mixture of host and dopant compounds, meeting all the limitations of claim 20.
Regarding claim 19, the organic light emitting device of Ikemizu reads on all the features of claim 16 as outlined above.
The device comprises an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al).
Ikemizu does not disclose a specific consumer product comprising the organic light emitting device of Ikemizu; however, Ikemizu does teach a consumer product of a light for interior or exterior illumination (“a lamp like an illumination and an exposure light” in [261]) comprising an organic EL element of the invention.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device of Ikemizu by incorporating the device into a consumer product of a light for interior or exterior illumination, as taught by Ikemizu.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce a consumer product of a light for interior or exterior illumination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) as evidenced by Kim et al. (US 20100102714 A1, hereafter Kim).
Regarding claim 5, the Compound taught by Ikemizu (1) reads on all the features of claim 1, as outlined above.
The R1 and R4 of the Formula II of the Compound taught by Ikemizu (1) are not hydrogen; however, Ikemizu does teach a pyrrolyl group can be a substituent at R3 position of Formula (4) of Ikemizu ([074], [138]).
Unsubstituted pyrrolyl is a known structure used as a substituent group of an Ir-based organic light emitting device material, as evidenced by Kim (example compounds in [029]; Abstract). Thus, hydrogen and methyl are known substituents at R1 and R4 position of Applicant’s Formula II.
Furthermore, Kim teaches a pyrrolyl substituent provides high color purity, high luminescence efficiency, and long lifetime ([012], Ex. 1 vs. Com. Ex. 1 in Table 1).
Ikemizu and Kim are analogous in the field of Ir metal complexes used as the light emitting material of an organic light emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Ikemizu (1) by substituting the dimethylpyrrolyl group with an unsubstituted pyrrolyl group, as taught by Ikemizu as evidenced by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both methyl and hydrogen are known substituent of a pyrrolyl group at R1 and R4 position of Applicant’s Formula II. Substitution of methyl with hydrogen would have been one known element for another known .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikemizu et al. (US 2007/0196690 A1) in view of Kai et al. (US 2010/0187977, hereafter Kai).
Regarding claim 18, the Compound taught by Ikemizu (2) reads on all the features of claim 1, and the organic light emitting device of Ikemizu reads on all the features of claims 16-17, and 20, as outlined above.
The device comprises an anode (ITO), an organic layer (emission layer) comprising Compound H4 of Ikemizu as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al).
The device does not comprise a host compound which meet the limitation of claim 18.
Kai teaches a host compound (Compound (3) in [038]) which is used to make the emitting layer of organic light emitting device with a phosphorescent dopant ([039]).

    PNG
    media_image11.png
    248
    481
    media_image11.png
    Greyscale

Kai further teaches the compound of the invention provides remarkable improvements in luminous efficiency and driving stability to make an excellent organic electric element ([039], [047])
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light emitting device of Ikemizu by substituting the host Compound H4 of Ikemizu with Compound (3) of Kai, as taught by Kai.
The motivation of doing so would provide the organic light emitting device with improved luminous efficiency and driving stability, based on teaching of Kai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of host compound in the emitting layer of the organic electric element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electric element.
The resultant device comprises an anode (ITO), an organic layer (emission layer) comprising Compound (3) of Kai as a host and Compound taught by Ikemizu (2) as a dopant, and a cathode (Al).
The Compound (3) of Kai is one of claimed compound of the instant claim 18, meeting all the limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786